Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-28 are presented for examination.
Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
4.	Claims 1-28 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-28 of prior U.S. Patent No. 11/140,707. This is a statutory double patenting rejection.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 08/18/2021, 10/16/2021, 01/11/2022, and 01/28/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim(s) 1-5, 7-12, 14-19, 21-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0249509 A1 by Yi (provided by applicant, hereafter referred to as Yi), in view of US 2019/0021120 A1 by Chen et al. (provided by applicant, hereafter referred to as Chen).
Regarding claim 1, Yi teaches a method of scheduling Msg3 configuration by a network node (see at least ¶ [0656]), the method comprising:
generating an information message (see at least ¶ [0147]-[0150]) indicating transmission duration (see at least ¶ [0148]), slot offset (see at least ¶ [0148]), …, and starting position for Msg3 sending by a user equipment, UE (see at least ¶ [0069]; the starting subframe of Msg 3 transmission per each preamble may be indicated by UL grant carried in each RAR), wherein the slot offset is dependent on a subcarrier spacing (subcarrier spacing is considered in PUSCH for transmission, ¶ [0108]-[0110], [0137], [0140]; subcarrier spacing is dynamically signaled in UL grant, ¶ [0146]; [0147]- [0148] describe that period, duration or offset of each subcarrier spacing is signaled including {3.75khz, 100ms, 50ms, Oms} and {15khz, 100ms, 50ms, Oms} used for TDM configuration); and
initiating transmission of signaling of the information message to the UE for scheduling Msg3 transmission by the UE (see at least { [0147]-[0150)).

Although Yi teaches generating an information message as described above, Yi does not appear to expressly teach demodulation reference signal, DMRS, configuration.
In the same field of endeavor, Chen teaches demodulation reference signal, DMRS, configuration (see at least ¶ [0037]; “Additionally, in an embodiment, when there is a one-to-one correspondence relationship between the specific preamble 102 and the UE (i.e., the specific preamble 102 dedicatedly belongs to the UE 1), the RAR message 204 may further carry DMRS configuration information to be used by the UE 1 for transmitting the demodulation reference signal 108. In other words, the BS 2 may also update the DMRS configuration via the RAR message 204.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Msg3 transmission process as taught by Yi with Msg3 transmission time determination as taught by Chen for the benefit of efficiently performing random access procedure.

Regarding claim 2, Yi in view of Chen teaches the method of Claim 1.  In addition, Yi further teaches wherein the information message comprises an entry in a time domain assignment table (see at least Table 1 and ¶ [0103]-[0107]).

Regarding claim 3, Yi in view of Chen teaches the method of Claim 1.  In addition, Yi further teaches wherein the information message is comprised in a Random Access Response Uplink grant (see at least ¶ [0069]; the starting subframe of Msg3 transmission per each preamble may be indicated by UL grant carried in each RAR).

Regarding claim 4, Yi in view of Chen teaches the method of Claim 1.  In addition, Yi further teaches wherein a scheduling offset is dependent on the subcarrier spacing (subcarrier spacing is considered in PUSCH for transmission, ¶ [0108]-[0110], [0137], [0140]; subcarrier spacing is dynamically signaled in UL grant, ¶ [0146]-[0148] describe that period, duration or offset of each subcarrier spacing is signaled including {3.75khz, 100ms, 50ms, Oms} and {15khz, 100ms, 50ms, Oms} used for TDM configuration).

Regarding claim 5, Yi in view of Chen teaches the method of Claim 1.  In addition, Yi further teaches wherein the table is configured using radio resource control, RRC (see at least Fig. 11 and ¶ [0041]).

Regarding claim 7, Yi in view of Chen teaches the method of Claim 1.  In addition, Yi further teaches wherein a dependency of the subcarrier spacing is configured in system information and/or RRC (see at least ¶ [0036], [0037], and [0041]).

Regarding claim 8, Yi teaches a method of scheduling Msg3 by a user equipment, UE, the method comprising:
receiving an information message from a network node (see at least ¶ [0147]-[0150]) indicating transmission duration (see at least ¶ [0148]), slot offset (see at least ¶ [0148]), …, and starting position for Msg3 sending by a user equipment, UE (see at least ¶ [0069]; the starting subframe of Msg 3 transmission per each preamble may be indicated by UL grant carried in each RAR), wherein the slot offset is dependent on a subcarrier spacing (subcarrier spacing is considered in PUSCH for transmission, ¶ [0108]-[0110], [0137], [0140]; subcarrier spacing is dynamically signaled in UL grant, ¶ [0146]; [0147]- [0148] describe that period, duration or offset of each subcarrier spacing is signaled including {3.75khz, 100ms, 50ms, Oms} and {15khz, 100ms, 50ms, Oms} used for TDM configuration); and
transmitting Msg3 based on a schedule determined based on the information message (see at least { [0147]-[0150)).
Although Yi teaches generating an information message as described above, Yi does not appear to expressly teach demodulation reference signal, DMRS, configuration.
In the same field of endeavor, Chen teaches demodulation reference signal, DMRS, configuration (see at least ¶ [0037]; “Additionally, in an embodiment, when there is a one-to-one correspondence relationship between the specific preamble 102 and the UE (i.e., the specific preamble 102 dedicatedly belongs to the UE 1), the RAR message 204 may further carry DMRS configuration information to be used by the UE 1 for transmitting the demodulation reference signal 108. In other words, the BS 2 may also update the DMRS configuration via the RAR message 204.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Msg3 transmission process as taught by Yi with Msg3 transmission time determination as taught by Chen for the benefit of efficiently performing random access procedure.

Regarding claim 9, Yi in view of Chen teaches the method of Claim 8.  In addition, Yi further teaches wherein the information message comprises an entry in a time domain assignment table (see at least Table 1 and ¶ [0103]-[0107]).

Regarding claim 10, Yi in view of Chen teaches the method of Claim 8.  In addition, Yi further teaches wherein the information message is comprised in a Random Access Response Uplink grant (see at least ¶ [0069]; the starting subframe of Msg3 transmission per each preamble may be indicated by UL grant carried in each RAR).

Regarding claim 11, Yi in view of Chen teaches the method of Claim 8.  In addition, Yi further teaches wherein a scheduling offset is dependent on the subcarrier spacing (subcarrier spacing is considered in PUSCH for transmission, ¶ [0108]-[0110], [0137], [0140]; subcarrier spacing is dynamically signaled in UL grant, ¶ [0146]-[0148] describe that period, duration or offset of each subcarrier spacing is signaled including {3.75khz, 100ms, 50ms, Oms} and {15khz, 100ms, 50ms, Oms} used for TDM configuration).

Regarding claim 12, Yi in view of Chen teaches the method of Claim 8.  In addition, Yi further teaches wherein the table is configured using radio resource control, RRC (see at least Fig. 11 and ¶ [0041]).

Regarding claim 14, Yi in view of Chen teaches the method of Claim 8.  In addition, Yi further teaches wherein a dependency of the subcarrier spacing is configured in system information and/or RRC (see at least ¶ [0036], [0037], and [0041]).

Regarding claim 15, Yi teaches a network node (see at least Fig. 19) comprising:
a network interface (see at least Fig. 19);
a processor connected to the network interface (see at least Fig. 19); and
a memory storing program code (see at least Fig. 19) that is executed by the processor to perform operations comprising:
generating an information message (see at least ¶ [0147]-[0150]) indicating transmission duration (see at least ¶ [0148]), slot offset (see at least ¶ [0148]), …, and starting position for Msg3 sending by a user equipment, UE (see at least ¶ [0069]; the starting subframe of Msg 3 transmission per each preamble may be indicated by UL grant carried in each RAR), wherein the slot offset is dependent on a subcarrier spacing (subcarrier spacing is considered in PUSCH for transmission, ¶ [0108]-[0110], [0137], [0140]; subcarrier spacing is dynamically signaled in UL grant, ¶ [0146]; [0147]- [0148] describe that period, duration or offset of each subcarrier spacing is signaled including {3.75khz, 100ms, 50ms, Oms} and {15khz, 100ms, 50ms, Oms} used for TDM configuration); and
initiating transmission of signaling of the information message to the UE for scheduling Msg3 transmission by the UE (see at least { [0147]-[0150)).

Although Yi teaches generating an information message as described above, Yi does not appear to expressly teach demodulation reference signal, DMRS, configuration.
In the same field of endeavor, Chen teaches demodulation reference signal, DMRS, configuration (see at least ¶ [0037]; “Additionally, in an embodiment, when there is a one-to-one correspondence relationship between the specific preamble 102 and the UE (i.e., the specific preamble 102 dedicatedly belongs to the UE 1), the RAR message 204 may further carry DMRS configuration information to be used by the UE 1 for transmitting the demodulation reference signal 108. In other words, the BS 2 may also update the DMRS configuration via the RAR message 204.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Msg3 transmission process as taught by Yi with Msg3 transmission time determination as taught by Chen for the benefit of efficiently performing random access procedure.

Regarding claim 16, Yi in view of Chen teaches the network node of Claim 15.  In addition, Yi further teaches wherein the information message comprises an entry in a time domain assignment table (see at least Table 1 and ¶ [0103]-[0107]).

Regarding claim 17, Yi in view of Chen teaches the network node of Claim 15.  In addition, Yi further teaches wherein the information message is comprised in a Random Access Response Uplink grant (see at least ¶ [0069]; the starting subframe of Msg3 transmission per each preamble may be indicated by UL grant carried in each RAR).

Regarding claim 18, Yi in view of Chen teaches the network node of Claim 15.  In addition, Yi further teaches wherein a scheduling offset is dependent on the subcarrier spacing (subcarrier spacing is considered in PUSCH for transmission, ¶ [0108]-[0110], [0137], [0140]; subcarrier spacing is dynamically signaled in UL grant, ¶ [0146]-[0148] describe that period, duration or offset of each subcarrier spacing is signaled including {3.75khz, 100ms, 50ms, Oms} and {15khz, 100ms, 50ms, Oms} used for TDM configuration).

Regarding claim 19, Yi in view of Chen teaches the network node of Claim 15.  In addition, Yi further teaches wherein the table is configured using radio resource control, RRC (see at least Fig. 11 and ¶ [0041]).

Regarding claim 21, Yi in view of Chen teaches the network node of Claim 15.  In addition, Yi further teaches wherein a dependency of the subcarrier spacing is configured in system information and/or RRC (see at least ¶ [0036], [0037], and [0041]).

Regarding claim 22, Yi teaches a user equipment, UE (see at least Fig. 19), comprising:
 a network interface (see at least Fig. 19); 
a processor connected to the network interface (see at least Fig. 19); and 
a memory storing program code (see at least Fig. 19) that is executed by the processor to perform operations comprising: 
receiving an information message from a network node (see at least ¶ [0147]-[0150]) indicating transmission duration (see at least ¶ [0148]), slot offset (see at least ¶ [0148]), …, and starting position for Msg3 sending by a user equipment, UE (see at least ¶ [0069]; the starting subframe of Msg 3 transmission per each preamble may be indicated by UL grant carried in each RAR), wherein the slot offset is dependent on a subcarrier spacing (subcarrier spacing is considered in PUSCH for transmission, ¶ [0108]-[0110], [0137], [0140]; subcarrier spacing is dynamically signaled in UL grant, ¶ [0146]; [0147]- [0148] describe that period, duration or offset of each subcarrier spacing is signaled including {3.75khz, 100ms, 50ms, Oms} and {15khz, 100ms, 50ms, Oms} used for TDM configuration); and
transmitting Msg3 based on a schedule determined based on the information message (see at least { [0147]-[0150)).
Although Yi teaches generating an information message as described above, Yi does not appear to expressly teach demodulation reference signal, DMRS, configuration.
In the same field of endeavor, Chen teaches demodulation reference signal, DMRS, configuration (see at least ¶ [0037]; “Additionally, in an embodiment, when there is a one-to-one correspondence relationship between the specific preamble 102 and the UE (i.e., the specific preamble 102 dedicatedly belongs to the UE 1), the RAR message 204 may further carry DMRS configuration information to be used by the UE 1 for transmitting the demodulation reference signal 108. In other words, the BS 2 may also update the DMRS configuration via the RAR message 204.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Msg3 transmission process as taught by Yi with Msg3 transmission time determination as taught by Chen for the benefit of efficiently performing random access procedure.

Regarding claim 23, Yi in view of Chen teaches the UE of Claim 22.  In addition, Yi further teaches wherein the information message comprises an entry in a time domain assignment table (see at least Table 1 and ¶ [0103]-[0107]).

Regarding claim 24, Yi in view of Chen teaches the UE of Claim 22.  In addition, Yi further teaches wherein the information message is comprised in a Random Access Response Uplink grant (see at least ¶ [0069]; the starting subframe of Msg3 transmission per each preamble may be indicated by UL grant carried in each RAR).

Regarding claim 25, Yi in view of Chen teaches the UE of Claim 22.  In addition, Yi further teaches wherein a scheduling offset is dependent on the subcarrier spacing (subcarrier spacing is considered in PUSCH for transmission, ¶ [0108]-[0110], [0137], [0140]; subcarrier spacing is dynamically signaled in UL grant, ¶ [0146]-[0148] describe that period, duration or offset of each subcarrier spacing is signaled including {3.75khz, 100ms, 50ms, Oms} and {15khz, 100ms, 50ms, Oms} used for TDM configuration).

Regarding claim 26, Yi in view of Chen teaches the UE of Claim 22.  In addition, Yi further teaches wherein the table is configured using radio resource control, RRC (see at least Fig. 11 and ¶ [0041]).

Regarding claim 28, Yi in view of Chen teaches the UE of Claim 22.  In addition, Yi further teaches wherein a dependency of the subcarrier spacing is configured in system information and/or RRC (see at least ¶ [0036], [0037], and [0041]).
8.	Claim(s) 6, 13, 20, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Chen as applied to claims 5, 12, 19, and 26 above, further in view of US 2019/0149365 A1 by Chatterjee et al. (provided by applicant, hereafter referred to as Chatterjee).
Regarding claim 6, Yi in view of Chen teaches the method of Claim 5.
Yi in view of Chen does not appear to expressly teach wherein the RRC is provided using remaining minimum system information, RMSI.
In the same field of endeavor, Chatterjee further teaches wherein the RRC is provided using remaining minimum system information, RMSI (see at least ¶ [0315]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the table taught by the combination of Yi in view of Chen with the table as described in Chatterjee in order to efficiently map access signals.

Regarding claim 13, Yi in view of Chen teaches the method of Claim 12. 
Yi in view of Chen does not appear to expressly teach wherein the RRC is provided using remaining minimum system information, RMSI.
In the same field of endeavor, Chatterjee further teaches wherein the RRC is provided using remaining minimum system information, RMSI (see at least ¶ [0315]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the table taught by the combination of Yi in view of Chen with the table as described in Chatterjee in order to efficiently map access signals.

Regarding claim 20, Yi in view of Chen teaches the network node of Claim 19. 
Yi in view of Chen does not appear to expressly teach wherein the RRC is provided using remaining minimum system information, RMSI.
In the same field of endeavor, Chatterjee further teaches wherein the RRC is provided using remaining minimum system information, RMSI (see at least ¶ [0315]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the table taught by the combination of Yi in view of Chen with the table as described in Chatterjee in order to efficiently map access signals.

Regarding claim 27, Yi in view of Chen teaches the UE of Claim 26. 
Yi in view of Chen does not appear to expressly teach wherein the RRC is provided using remaining minimum system information, RMSI.
In the same field of endeavor, Chatterjee further teaches wherein the RRC is provided using remaining minimum system information, RMSI (see at least ¶ [0315]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the table taught by the combination of Yi in view of Chen with the table as described in Chatterjee in order to efficiently map access signals.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/           Primary Examiner, Art Unit 2465